Exhibit 10.13 

 

SEVENTH AMENDMENT

This SEVENTH AMENDMENT, dated as of September 27, 2017 (this “Seventh
Amendment”), is between INGLES MARKETS, INCORPORATED, a North Carolina
corporation (the “Borrower”), the Lenders (as defined below) party hereto, and
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, by that Second Amendment, dated as of December 29, 2010, by that Third
Amendment, dated as of September 6, 2012, by that Fourth Amendment, dated as of
June 12, 2013, by that Fifth Amendment, dated as of January 31, 2014, and by
that Sixth Amendment, dated as of June 20, 2014, and as otherwise amended,
restated, supplemented or modified on or prior to the date hereof, the
“Existing Credit Agreement”; and as hereby amended and otherwise amended,
restated, supplemented or modified from time to time on or after the Seventh
Amendment Effective Date (as defined herein), the “Amended Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
Bank of America, N.A., as Administrative Agent, a Swing Line Lender and L/C
Issuer, and the other swing line lender, agents, joint lead arrangers and joint
book managers party thereto.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Existing Credit
Agreement; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Existing Credit Agreement as more specifically set
forth herein and, subject to the terms and conditions hereof, the Administrative
Agent and the undersigned Lenders have agreed to grant such request of the
Borrower.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.01.Amendments to the Existing Credit Agreement. 

(a)The Credit Agreement is, effective as of the Seventh Amendment Effective Date
(as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text), each as set forth in the pages of a
conformed copy of the Credit Agreement attached as Annex A hereto.  

(b)A new Exhibit G is hereby added to the Amended Credit Agreement in the form
attached as Annex B hereto.

(c)Schedules 2.01 (Commitments and Applicable Percentages), 7.02 (Existing
Indebtedness), 7.08 (Burdensome Agreements), and 10.02 (Administrative Agent's
Office/Certain Addresses for Notices) to the Credit Agreement are hereby deleted
and replaced in their entirety and replaced with the Schedules attached as Annex
C hereto.

SECTION 1.02.Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:



--------------------------------------------------------------------------------

 

(a)After giving effect to this Seventh Amendment, the representations and
warranties of the Borrower contained in Article V of the Amended Credit
Agreement or any other Loan Document or which are contained in any document
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof, (i) except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (ii) except the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Amended Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Amended Credit Agreement and
(iii) references to Schedules shall be deemed to refer to the most updated
supplements to the Schedules furnished pursuant to subsection (a) of Section
6.02 of the Amended Credit Agreement.

(b)After giving effect to this Seventh Amendment, each of the Borrower and the
other Loan Parties is in compliance with all the terms and conditions of the
Amended Credit Agreement, as amended by this Seventh Amendment, and the other
Loan Documents on its part to be observed or performed and no Default has
occurred or is continuing under the Amended Credit Agreement.

(c)The execution, delivery and performance by the Borrower of this Seventh
Amendment have been duly authorized by the Borrower.

(d)This Seventh Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

SECTION 1.03.Effectiveness.  This Seventh Amendment shall become effective only
upon satisfaction of the following conditions precedent (the first date upon
which each such condition has been satisfied being herein called the
“Seventh Amendment Effective Date”):

(a)The Administrative Agent shall have received duly executed counterparts of
this Seventh Amendment which, when taken together, bear the authorized
signatures of the Borrower, the Administrative Agent and all of the Lenders.

(b)There shall exist no actions, suits, proceedings, claims or disputes pending
or, to the actual knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Subsidiaries or against any of their respective properties or
revenues or injunctions, writs, temporary restraining orders or other orders of
any nature issued by any court or Governmental Authority that (i) purport to
affect, pertain to or enjoin or restrain the execution, delivery or performance
of this Seventh Amendment or the Amended Credit Agreement or any other Loan
Document, or any transactions contemplated hereby or thereby or (ii) either
individually or in the aggregate, in the case of any such suit, proceeding,
claim or dispute which is reasonably likely to be adversely determined, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

(c)The Administrative Agent shall have received a favorable opinion of Spielman
& Hicks, LLC, counsel to the Borrower, addressed to the Administrative Agent and
each Lender, as



--------------------------------------------------------------------------------

 

to the matters concerning the Borrower and the Loan Documents as the Required
Lenders may reasonably request;

(d)The Administrative Agent shall have received a certificate by its secretary
or an assistant secretary (or other similar officer) of the Borrower’s: (1)
Organization Documents, certified as true, complete and correct copies, (2) good
standing certificates in its state of incorporation (or formation), and (3)
resolutions of its Board of Directors (or similar governing body) approving and
authorizing the Borrower’s execution, delivery and performance of the Loan
Documents (as amended by this Seventh Amendment) to which it is to become a
party and the transactions contemplated thereby, and (4) signature and
incumbency certificates of its officers executing any of the Loan Documents (as
amended by this Amendment), all certified being in full force and effect without
modification;

(e)The Administrative Agent shall have received evidence of effectiveness of the
Amendment No. 4 to Continuing Covenant Agreement and Consent dated as of
September 27, 2017 among the Borrower, Wells Fargo Bank, National Association
and each Purchaser party thereto (as defined therein); and

(f)The Administrative Agent on behalf of the Lenders shall have received such
other documents, instruments and certificates as they shall reasonably request
and such other documents, instruments and certificates shall be satisfactory in
form and substance to the Lenders and their counsel. 

SECTION 1.04.Lender Consent.  For purposes of determining compliance with the
conditions specified in Section 1.03, each Lender that has signed this Seventh
Amendment shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Seventh Amendment Effective Date specifying its objection thereto.

SECTION 1.05.APPLICABLE LAW.  THIS Seventh AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, EXCEPT TO
THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY APPLY.

SECTION 1.06.Costs and Expenses.  The Borrower shall pay all reasonable fees and
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Seventh Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 10.04(a) of the Amended Credit
Agreement.

SECTION 1.07.Counterparts.  This Seventh Amendment may be executed in any number
of counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one agreement.  Delivery by facsimile
or PDF by any of the parties hereto of an executed counterpart of this Seventh
Amendment shall be as effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this Seventh
Amendment.



--------------------------------------------------------------------------------

 

SECTION 1.08.Existing Credit Agreement.  Except as expressly set forth herein,
the amendment provided herein shall not, by implication or otherwise, limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, nor shall it constitute a waiver of any Default, nor shall
it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document.  The amendments provided herein shall apply and be
effective only on the Seventh Amendment Effective Date and only with respect to
the provisions of the Existing Credit Agreement specifically referred to by such
amendments.  Except to the extent a provision in the Existing Credit Agreement
is expressly amended herein, the Existing Credit Agreement shall continue in
full force and effect in accordance with the provisions thereof.

[Signature pages follow]

﻿

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

﻿

INGLES MARKETS, INCORPORATED, a North Carolina corporation, as the Borrower

 

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

bank of america, n.a.,  as Administrative Agent

﻿

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

﻿

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

CAPITAL BANK, as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿





Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿

﻿

﻿



Ingles Markets, Incorporated

Seventh Amendment to Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------